department of the treasury internal_revenue_service washington d c jan ' ae wa oo tg tax exempt and government entities ute sec_4 reeekererererererkeekreeerer rkakkekrekaekrrererererererer rereeererekeerereerererrer attn arekkkereererererreeer legend employer m st t ate a plan x --- rkekekekekeekrererrerererereerekereeeeeere - kkkkekeerekrkeererererkerererrreererererererere keke ererererereererererereeeeererke group nemployees me kkekkrkekekrkeererrkeerererereererererereererer keekekrkrekrekerererrerererrerererererrerrerer statute p statute q statute r statute s ee kkkkkkkekrerkeerererkerkekrerrerkrerererkeeeererere man krkekeekeeereekerereereereerereereeeererreeree woe khkekkekrekekrererererereekrerekerereerererere ee hkkkekekheekrerkekrekrererekekekeerererererereere proposed resolution n rrkeeeeerererkrererererererereeererererereere dear rererereeeererekee this is in response to a ruling_request dated date as supplemented by correspondence dated august date and date submitted on your behalf by your authorized representative concerning the federal_income_tax treatment under sec_414 of the internal_revenue_code code of certain contributions to plan x the following facts and representations have been submitted by your authorized representative employer m a government employer in state a established and created plan x in accordance with statute p and statute q for the benefit of the group n employees you represent that plan x meets the qualification requirements set forth under sec_401 a of the code statute r provides that each group n employee shall contribute dollar_figure percent of his her salary to plan x statute s provides that a municipality such as employer m may pick up the group n employees’ contributions required by statute r statute s further provides that if a municipality decides to pick up the contributions they shall be treated as employer rreekeekekerererkererererere contributions in determining tax treatment under the internal_revenue_code statute s also provides that a municipality shall continue to withhold federal and state income taxes based on these contributions until the internal_revenue_service or the federal courts rule that pursuant to sec_414 of the code these contributions shall not be included as gross_income of the group n employees until such time as they are distributed or made available employer m may pick up these contributions by a reduction in the cash salary of the group n employees or by an offset against a future salary increase or by a combination of both to effectuate the pickup as provided for in statute s employer m intends to adopt proposed resolution n proposed resolution n provides that employer m will pick up the group n employees’ contributions to plan x in accordance with statute r and statute s the pickup of contributions will apply to all group n employees who are members of plan x once employer m receives a ruling it will exclude the picked up contributions from the gross pay of the group n employees and employer m will cease to withhold federal and state income taxes on the picked-up contributions employer m will make contributions on behalf of the group n_ employees participating in plan x and no participant may receive the contributed amounts directly in lieu of having such contributions paid_by employer m to plan x based on the aforementioned facts you request the following rulings that no part of the employee contributions picked up by employer m will constitute gross_income to the group n employees on whose behalf the pickup is made that no part of the picked up contributions paid_by employer m will constitute wages for federal_income_tax withholding purposes and federal income taxes need not be withheld on the picked up contributions sec_414 of the code provides that contributions otherwise designated as employee contributions shall be treated as employer contributions if such contributions are made to a pian determined to be qualified under sec_401 established by a state government or a political_subdivision thereof and are picked up by the employing unit the federal_income_tax treatment to be accorded contributions which are picked up by the employer within the meaning of sec_414 of the code is specified in revenue_ruling 1977_2_cb_358 in that revenue_ruling the employer school district agreed to assume and pay the amounts employees were required by state law to contribute to a state pension_plan revrul_77_462 concluded that the school district's picked-up contributions to the plan are excluded from the employees' gross_income until such time as they are distributed to the employees the revenue_ruling held further that under the provisions of sec_3401 of the code the school district's contributions to the plan are excluded from wages for purposes of the collection of income_tax at source on wages therefore no withholding is required from the employees’ salaries with respect to such picked-up contributions the issue of whether contributions have been picked up by an employer within the meaning of sec_414 of the code is addressed in revrul_81_35 1981_1_cb_255 and revrul_81_36 1981_1_cb_255 these revenue rulings established that the krerkerererrerereeekerrerrer following two criteria must be met the employer must specify that the contributions although designated as employee contributions are being paid_by the employer in lieu of contributions by the employee and the employee must not be given the option of choosing to receive the contributed amounts directly instead of having them paid_by the employer to the pension_plan in revrul_87_10 1987_1_cb_136 the internal_revenue_service considered whether contributions designated as employee contributions to a governmental_plan are excludable from the gross_income of the employee the service concluded that to satisfy the criteria set forth in revenue rulings and with respect to particular contributions the required specification of designated employee contributions must be completed before the period to which such contributions relate in this request proposed resolution n satisfies the criteria set forth in revrul_81_35 and revrul_81_36 by providing in effect that employer m will make contributions to plan x in lieu of contributions by the group n employees under proposed resolution n group n employees participating in plan x may not receive the contributed amounts directly in lieu of having such contributions paid_by employer m to plan x accordingly we conclude with respect to ruling requests number sec_1 and that the amounts picked up by employer m on behalf of the group n employees who participate in plan x shall be treated as employer contributions and will not be includible in the group n employees' gross_income in the year in which such amounts are contributed for federal_income_tax treatment these amounts will be includible in the gross_income of the group n employees or their beneficiaries in the taxable_year in which they are distributed to the extent that the amounts represent contributions made by employer m because we have determined that the picked-up amounts are to be treated as employer contributions they are excepted from wages as defined in sec_3401 of the code for federal_income_tax withholding purposes in addition no part of the amounts picked up by employer m will constitute wages for federal_income_tax withholding purposes in the taxable_year in which they are contributed to plan x these rulings apply only if the effective date for the commencement of the pick-up is no earlier than the later of the date proposed resolution n is signed or the date the pick-up is put into effect this ruling is based on proposed resolution n as set forth in your letter dated date for purposes of the application of sec_414 of the code it is immaterial whether an employer picks up contributions through a reduction in salary an offset against future salary increases or a combination of both these rulings are based on the assumption that plan x will be qualified under sec_401 of the code at the time of the proposed contributions and distributions no opinion is expressed as to whether the amounts in question are subject_to tax under the federal_insurance_contributions_act no opinion is expressed as to whether the amounts in question are paid pursuant to a salary reduction agreement within the meaning of sec_3121 rrekekrrerererererereerrere these rulings are directed only to the taxpayer who requested them sec_6110 of the code provides that they may not be used or cited by others as precedent a copy of this letter has been sent to your authorized representative in accordance with the power_of_attorney on file with this office if you have questions regarding this ruling you may contact krekekekerkererrerrrerkererererrrrrere sincerely yours signed joyce e floyd joyce e floyd manager employee_plans technical group enclosures deleted copy of this letter and notice
